Per Curiam.
Appellant, Chase Michael Manning, appeals from a judgment and sentence on the charges of trafficking in methamphetamine, possession of a controlled substance, driving while license canceled, suspended, or revoked, possession of paraphernalia, resisting officer without violence, and leaving the scene of a crash involving damage. He raises two issues on appeal, as to the first of which we affirm without discussion.
Appellant's second issue is that chapter 893, Florida Statutes (2016), is unconstitutional on its face because it eliminates knowledge of the illicit nature of the controlled substance as an element of the offense. We affirm on the authority of State v. Adkins , 96 So.3d 412 (Fla. 2012).
AFFIRMED.
Wolf, Lewis, and Wetherell, JJ., concur.